Motion to dismiss appeal adjourned to September 5, 1962. Memorandum: Counsel assigned to appellant upon her request has been derelict in the performance of his duties. A copy of the order to be entered herein will be served upon appellant in New York State Prison at Bedford Hills. If appellant’s briefs are not filed and served on or before July 15,1962, appellant by letter may request substitution of new counsel, whereupon present assigned counsel will be removed and new counsel assigned. The sworn statement of appellant’s counsel that he “ has been unsuccessful in his attempts to procure a copy of the stenographic minutes ” of the trial is at complete variance with his letter of January 24, 1962 which stated that counsel was preparing an order to present to the Oneida County Judge to direct the County Clerk to provide counsel with the stenographer’s minutes. (Cf. People v. Warner, 7 A D 2d 705.)